DETAILED ACTION
The present application was filed on or about 6 September 2019. 
This Detailed Action is a response to Applicant’s Request for Continued Examination filed on or about 18 August 2020.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 August 2020 has been entered. 
Applicant has amended Claims 1, 4, 8, 11, 15, and 18.
Applicant has cancelled Claims 3, 5, 10, 12, 17, and 19.
Applicant has added new Claims 21-26.
Claims 1, 2, 4, 6-9, 11, 13-16, 18, and 20-26 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 8, 9, 11, 15, 16, 18, and 21-26 are rejected under 35 U.S.C. 103 as being obvious over the combination of Marshak et al (US 9,898,224 B1 hereinafter referred to as Marshak) further in view of Nadathur et al (US 7,827,366 B1 hereinafter referred to as Nadathur).
In regards to Claim 1, Marshak discloses a method, comprising: 
determining that a point-in-time copy of a consistency group of a production volume (Marshak [Col. 8 Lines 15-37] teaches logical devices and logical volumes.  Marshak [Col. 20 Lines 27-33] teaches logical volumes can be point in time copies.) has to be stored in a backup storage that is configured to store a plurality of point-in-time copies generated at a plurality of time instants (Marshak [Col. 20 Lines 21-27] teaches relocation of chunks of logical volumes to a storage pool.  Such relocation is configured to store point in time copies of the data where the binding of the point in time data to the storage pool changes over time.  Marshak [Col. 20 Lines 27-33].); 
allocating an extent of a thin provisioned volume (Marshak [Col. 11 Lines 21-26] teaches logical devices and thin devices as volumes storing data that can be worked upon by a storage optimizer.) of a highest storage tier of a tiered storage to store the point-in-time copy of the consistency group (Marshak [Col. 1 Lines 65-67, Col. 2 Lines 1-6, Col. 20 Lines 34-55] teaches promoting chunks of data associated with thin provisioning where such promotion would include moving them to the highest tier.); and 
initiating a process for storing the point-in-time copy of the consistency group to the extent of the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 35-38, Col. 20 Lines 34-55] teaches storing chunks of data associated with point in time copies, or a consistency group, in a storage tier such as a first storage tier.), storing point in time copies of consistency groups are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.) and then written data is demoted opportunistically from the highest storage tier to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 12 Lines 54-67] teaches promotion and demotion of data among the tiers based on thresholds used in conjunction with data movement. Such movement occurs opportunistically as capacity and performance limits are reached.  Marshak [Col. 12 Lines 43-53].), wherein the highest storage tier is comprised of storage devices that are faster than storage devices of the lower tier, and wherein storage devices of the highest storage tier have lower storage capacity than storage devices of the lower tier (Marshak [Col. 2 Lines 35-48] teaches assigning performance classifications and performance categories to each of the tiers.  Data can then be moved to a tier based on the .  
Marshak does not teach in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage; wherein writes of point-in-time copies of consistency groups are initially performed to the highest storage tier of the tiered storage; wherein reads for data recovery are performed from the lower tier.
Nadathur teaches in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage (Nadathur [Col. 7 Lines 1-16] teaches providing continuous data protection for a primary volume by creating read-only, persistent, point-in-time image (RPPI) of a dataset at a high frequency and providing longer term data protection for the primary volume by mirroring the primary volume on a secondary volume.  At the secondary volume, or the backup storage, RPPIs of the secondary volume are created at a lower frequency.  Nadathur [Col. 7 Lines 8-12].); wherein writes of point-in-time copies of consistency groups (Nadathur [Col. 3 Lines 59-66] teaches datasets collected into read-only persistent point-in-time images (RPPIs) as point in time copies of a consistency group.  Nadathur’s dataset is interpreted as a consistency group.) are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.   Nadathur [Col. 7 Lines 5-7] teaches creating RPPIs on the primary volume  reads for data recovery are performed from the lower tier (Nadathur [Col. 1 Lines 56-67] teaches a storage server having the ability to create a read-only, persistent, point-in-time image (RPPI) of a dataset.  The creation of RPPI is to allow for the restoration of the dataset in the event of data corruption or data deletion.  Nadathur [Col. 1 Lines 60-62].  Nadathur [Col. 2 Lines 30-31, Col. 2 Lines 41-46] teaches the backing up of the data set from a primary storage system to a backup server is a time consuming event that places the data in a remote site.  Therefore, because Nadathur teaches a read-only point-in-time image of a data set for backup in the event of a data recovery, it teaches reads for data recovery are performed from a backup location.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Marshak and Nadathur, before the effective filing date of the claimed invention, to include Nadathur’s read-only, persistent, point in time image of a data set collecting, reading, and writing into Marshak’s method.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation to combine Marshak with Nadathur is both references address problems associated with inefficient data storage.  Marshak [Col. 14 Lines 40-45] teaches that data, which is not expected to be accessed frequently, may be written to slower storage.  Marshak [Col. 14 Lines 40-45] further explains that archive data and backup data are examples of infrequently accessed data that could be written to slower storage.  A person having ordinary skill in the art would recognize that Nadathur’s back up stored in a remote location and on a separate server would have the same characteristics of Marshak’s infrequently accessed data.  
In regards to Claim 2, the combination of Marshak and Nadathur discloses the method of claim 1, the method further comprising: in response to determining that the extent of the highest storage tier of the tiered storage is full, demoting data in the extent of the highest storage tier of the tiered storage to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 2 Lines 9-22] teaches determining whether a tier is full by evaluating the capacity of the tier and comparing that evaluation to the incoming data storage request.  If the determination is that more capacity than is present is required, Marshak [Col. 2 Lines 18-22] teaches demoting data from the first tier to one or more other storage tier.).  
In regards to Claim 4, the combination of Marshak and Nadathur discloses the method of claim 1, wherein reads from the backup storage for data recovery are relatively infrequent in comparison to writes of point-in-time copies of consistency groups to the backup storage (Marshak [Col. 14 Lines 35-45] teaches storing back up data that has not been used over a period of time.  Marshak [Col. 14 Lines 40-45] teaches that these back up should occur for data that is not used frequently and provides a three week period as an example of infrequently used data.  Whereas point in time copies are allocated to a chunk on a period of time commensurate with the completion of a write.  Marshak [Col. 20 Lines 27-33].).  
In regards to Claim 8, the combination of Marshak discloses a system, comprising: a memory; and a processor coupled to the memory (Marshak [Col. 4 Lines 29-35] teaches a system having a memory and a processor.), wherein the processor performs operations, the operations comprising: determining that a point-in-time copy of a consistency group of a production volume (Marshak [Col. 8 Lines 15-37] teaches logical devices and logical volumes.  Marshak [Col. 20 Lines 27-33] teaches logical volumes can be point in time copies.) has to be stored in a backup storage that is configured to store a plurality of point-in-time copies generated at a plurality of time instants (Marshak [Col. 20 Lines 21-27] teaches relocation of chunks of logical volumes to a storage pool.  Such relocation is configured to store point in time copies of the data where the binding of the point in time data to the storage pool changes over time.  Marshak [Col. 20 Lines 27-33].); allocating an extent of a thin provisioned volume (Marshak [Col. 11 Lines 21-26] teaches logical devices and thin devices as volumes storing data that can be worked upon by a storage optimizer.) of a highest storage tier of a tiered storage to store the point-in-time copy of the consistency group (Marshak [Col. 1 Lines 65-67, Col. 2 Lines 1-6, Col. 20 Lines 34-55] teaches promoting chunks of data associated with thin provisioning where such promotion would include moving them to the highest tier.); and initiating a process for storing the point-in-time copy of the consistency group to the extent of the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 35-38, Col. 20 Lines 34-55] teaches storing chunks of data associated with point in time copies, or a consistency group, in a storage tier such as a first storage tier.), storing point in time copies of consistency groups are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.) and then written data is demoted opportunistically from the highest storage tier to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 12 Lines 54-67] teaches promotion and demotion of data among the tiers based on thresholds used in conjunction with data movement. Such movement occurs opportunistically as capacity and performance limits are reached.  Marshak [Col. 12 Lines 43-53].), wherein the highest storage tier is comprised of storage devices that are faster than storage devices of the lower tier, and wherein storage devices of the highest storage tier have lower storage capacity than storage devices of the lower tier (Marshak [Col. 2 Lines 35-.  
Marshak does not teach in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage  wherein writes of point-in-time copies of consistency groups  are initially performed to the highest storage tier of the tiered storage; wherein reads for data recovery are performed from the lower tier.
Nadathur teaches in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage (Nadathur [Col. 7 Lines 1-16] teaches providing continuous data protection for a primary volume by creating read-only, persistent, point-in-time image (RPPI) of a dataset at a high frequency and providing longer term data protection for the primary volume by mirroring the primary volume on a secondary volume.  At the secondary volume, or the backup storage, RPPIs of the secondary volume are created at a lower frequency.  Nadathur [Col. 7 Lines 8-12].); wherein writes of point-in-time copies of consistency groups (Nadathur [Col. 3 Lines 59-66] teaches datasets collected into read-only persistent point-in-time images (RPPIs) as point in time copies of a consistency group.  Nadathur’s dataset is interpreted as a consistency group.) are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier  reads for data recovery are performed from the lower tier (Nadathur [Col. 1 Lines 56-67] teaches a storage server having the ability to create a read-only, persistent, point-in-time image (RPPI) of a dataset.  The creation of RPPI is to allow for the restoration of the dataset in the event of data corruption or data deletion.  Nadathur [Col. 1 Lines 60-62].  Nadathur [Col. 2 Lines 30-31, Col. 2 Lines 41-46] teaches the backing up of the data set from a primary storage system to a backup server is a time consuming event that places the data in a remote site.  Therefore, because Nadathur teaches a read-only point-in-time image of a data set for backup in the event of a data recovery, it teaches reads for data recovery are performed from a backup location.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Marshak and Nadathur, before the effective filing date of the claimed invention, to include Nadathur’s read-only, persistent, point in time image of a data set collecting, reading, and writing into Marshak’s method.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation to combine Marshak with Nadathur is both references address problems associated with inefficient data storage.  Marshak [Col. 14 Lines 40-45] teaches that data, which is not expected to be accessed frequently, may be written to slower storage.  Marshak [Col. 14 Lines 40-45] further explains that archive data and backup data are examples of infrequently accessed data that could be written to slower storage.  A person having ordinary skill in the art would recognize that Nadathur’s back up stored in a remote location and on a separate server would have the same characteristics of Marshak’s infrequently accessed data.  
In regards to Claim 9, the combination of Marshak and Nadathur discloses the system of claim 8, the operations further comprising: in response to determining that the extent of the highest storage tier of the tiered storage is full, demoting data in the extent of the highest storage tier of the tiered storage to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 2 Lines 9-22] teaches determining whether a tier is full by evaluating the capacity of the tier and comparing that evaluation to the incoming data storage request.  If the determination is that more capacity than is present is required, Marshak [Col. 2 Lines 18-22] teaches demoting data from the first tier to one or more other storage tier.).  
In regards to Claim 11, the combination of Marshak and Nadathur discloses the system of claim 8, wherein reads from the backup storage for data recovery are relatively infrequent in comparison to writes of point-in-time copies of consistency groups to the backup storage (Marshak [Col. 14 Lines 35-45] teaches storing back up data that has not been used over a period of time.  Marshak [Col. 14 Lines 40-45] teaches that these back up should occur for data that is not used frequently and provides a three week period as an example of infrequently used data.  Whereas point in time copies are allocated to a chunk on a period of time commensurate with the completion of a write.  Marshak [Col. 20 Lines 27-33].).  
In regards to Claim 15, the combination of Marshak discloses a computer program product, the computer program product comprising: a computer readable storage medium having computer readable program code embodied therewith (Marshak [Col. 3 Lines 25-28] teaches a computer readable medium having code that carries out the embodiments of the invention.), the computer readable program code configured to perform operations on a processor, the operations comprising: determining that a point-in-time copy of a consistency group of a production volume (Marshak [Col. 8 Lines 15-37] teaches logical has to be stored in a backup storage that is configured to store a plurality of point-in-time copies generated at a plurality of time instants (Marshak [Col. 20 Lines 21-27] teaches relocation of chunks of logical volumes to a storage pool.  Such relocation is configured to store point in time copies of the data where the binding of the point in time data to the storage pool changes over time.  Marshak [Col. 20 Lines 27-33].); 
allocating an extent of a thin provisioned volume (Marshak [Col. 11 Lines 21-26] teaches logical devices and thin devices as volumes storing data that can be worked upon by a storage optimizer.) of a highest storage tier of a tiered storage to store the point-in-time copy of the consistency group (Marshak [Col. 1 Lines 65-67, Col. 2 Lines 1-6, Col. 20 Lines 34-55] teaches promoting chunks of data associated with thin provisioning where such promotion would include moving them to the highest tier.); and 
initiating a process for storing the point-in-time copy of the consistency group to the extent of the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 35-38, Col. 20 Lines 34-55] teaches storing chunks of data associated with point in time copies, or a consistency group, in a storage tier such as a first storage tier.), storing point in time copies of consistency groups are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.) and then written data is demoted opportunistically from the highest storage tier to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 12 Lines 54-67] teaches promotion and demotion of data among the tiers based on thresholds used in conjunction with data movement. Such movement occurs , wherein the highest storage tier is comprised of storage devices that are faster than storage devices of the lower tier, and wherein storage devices of the highest storage tier have lower storage capacity than storage devices of the lower tier (Marshak [Col. 2 Lines 35-48] teaches assigning performance classifications and performance categories to each of the tiers.  Data can then be moved to a tier based on the performance classifications or categories.  Marshak [Col. 2 Lines 35-38].  Marshak [Col. 3 Lines 6-12; Fig. 23] teaches that a first tier could include flash memory and a second tier could include SATA connected devices.  These categories inherently teach a highest storage tier having fast and low capacity flash memory and a lower tier having slower and higher capacity SATA connected mass storage devices.).  
Marshak does not teach in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage; wherein writes of point-in-time copies of consistency groups  are initially performed to the highest storage tier of the tiered storage ; wherein reads for data recovery are performed from the lower tier.
Nadathur teaches in response to determining that the point-in-time copy of the consistency group of the production volume has to be stored in the backup storage (Nadathur [Col. 7 Lines 1-16] teaches providing continuous data protection for a primary volume by creating read-only, persistent, point-in-time image (RPPI) of a dataset at a high frequency and providing longer term data protection for the primary volume by mirroring the primary volume on a secondary volume.  At the secondary volume, or the backup storage, RPPIs of the secondary volume are created at a lower frequency.  Nadathur [Col. 7 Lines 8-12].); wherein writes of point-in-time copies of consistency groups (Nadathur [Col. 3 Lines 59-66] teaches datasets collected into read-only persistent point-in-time images (RPPIs) as point in time copies of a consistency group.  Nadathur’s dataset is interpreted as a consistency group.) are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.   Nadathur [Col. 7 Lines 5-7] teaches creating RPPIs on the primary volume at a high frequency to provide data protection.); wherein reads for data recovery are performed from the lower tier (Nadathur [Col. 1 Lines 56-67] teaches a storage server having the ability to create a read-only, persistent, point-in-time image (RPPI) of a dataset.  The creation of RPPI is to allow for the restoration of the dataset in the event of data corruption or data deletion.  Nadathur [Col. 1 Lines 60-62].  Nadathur [Col. 2 Lines 30-31, Col. 2 Lines 41-46] teaches the backing up of the data set from a primary storage system to a backup server is a time consuming event that places the data in a remote site.  Therefore, because Nadathur teaches a read-only point-in-time image of a data set for backup in the event of a data recovery, it teaches reads for data recovery are performed from a backup location.).
It would have been obvious to one of ordinary skill in the art, having the teachings of Marshak and Nadathur, before the effective filing date of the claimed invention, to include Nadathur’s read-only, persistent, point in time image of a data set collecting, reading, and writing into Marshak’s method.  All the elements as disclosed were known at the time of the effective filing date of the claimed invention and the combination would result in a reasonable expectation of successful operation.  The motivation to combine Marshak with Nadathur is both references address problems associated with inefficient data storage.  Marshak [Col. 14 Lines 40-45] teaches that data, which is not expected to be accessed frequently, may be written to slower 
In regards to Claim 16, the combination of Marshak and Nadathur discloses the computer program product of claim 15, the operations further comprising: in response to determining that the extent of the highest storage tier of the tiered storage is full, demoting data in the extent of the highest storage tier of the tiered storage to a storage tier that is of a lower tier than the highest storage tier (Marshak [Col. 2 Lines 9-22] teaches determining whether a tier is full by evaluating the capacity of the tier and comparing that evaluation to the incoming data storage request.  If the determination is that more capacity than is present is required, Marshak [Col. 2 Lines 18-22] teaches demoting data from the first tier to one or more other storage tier.).  
In regards to Claim 18, the combination of Marshak and Nadathur discloses the computer program product of claim 15, wherein reads from the backup storage for data recovery are relatively infrequent in comparison to writes of point-in-time copies of consistency groups to the backup storage (Marshak [Col. 14 Lines 35-45] teaches storing back up data that has not been used over a period of time.  Marshak [Col. 14 Lines 40-45] teaches that these back up should occur for data that is not used frequently and provides a three week period as an example of infrequently used data.  Whereas point in time copies are allocated to a chunk on a period of time commensurate with the completion of a write.  Marshak [Col. 20 Lines 27-33].).    
In regards to (Currently Amended) Claim 21, the combination of Marshak and Nadathur discloses the method of claim 1, wherein the backup storage (Marshak [Col. 14 Lines 34-45] defines backup or archived data as data written to slower storage.) is a thin provisioned volume (Marshak [Col. 16 Lines 24-39; Fig. 5C, 5D] teaches a slow access physical device is thin provisioned by inclusion within a thin device table.) that is not host accessible (Marshak teaches backup storage that is thin provisioned, which is not host accessible, by separating host control from the storage devices by a device adapter.  Marshak [Col. 11 Lines 44-54] distinguishing between read and write operations from the DA (Device Adapter), a backend device, and the HA (Host Adapter), a front end device.  The operations of read and write, with respect to logical volume, thin device, and the like may be viewed as commands from the DA and characterized as a number of operations associated with the physical storage device.  Marshak [Col. 11 Lines 44-54].  These back end storage-centric operations are contrasted against host-centric HA requests.  Marshak [Col. 11 Lines 51-57].  Marshak [Col. 29 Lines 42-57] also teaches that a DA may service backend I/O requests independent from any host control.  Marshak’s implementation of a host adapter and device adapter and its teaching of the device adapter servicing backend requests independently from the host’s control, demonstrates that the backup storage is not host accessible.  Marshak [Fig. 1 #14a-14n, #21, #23, #16a-16n].  Marshak [Col. 14 Lines 34-45] defines backup or archived data as data written to slower storage.) while copying data from the production volume to a backup volume in a storage controller (Marshak [Col. 14 Lines 64-67] teaches the data devices, comprising the backup volume, are not directly usable by the hosts coupled to the storage array.  Therefore, any movement of data within and to the storage volumes is not host accessible.  Finally, Marshak [Col. 13 Lines 40-62] teaches a Fully Automoated Storage Tiering product that transpartenlty automates the movement, , wherein undo logs allow construction of backup copies of the production volume (Marshak [Col. 15 Lines 36-Fig. 5C, 5D] teaches tables, interpreted as undo logs, that are used to track device information.  The tables contain a speed indicator identifying whether the storage device is fast or slow.  Marshak [Col. 16 Lines 34-39].  Data that is not access frequently is moved to storage indicated as slow, thus constructing backup copies of the data in the slower storage.  Marshak [Col. 14 Lines 34-45].), wherein an access pattern of backup volume is different from the access pattern of a volume that is host accessible (Marshak [Col. 11 Lines 30-43] teaches response time for a storage device or volume, for a period of time, may be based on read and write operations directed to the storage device or volume.  If there is a cache hit and the requested data is in the cache, the command is not issued to the DA.  Marshak [Col. 11 Lines 51-57].  A command is issued to the DA to retrieve data from the physical drive only if there is a read miss.  Marshak [Col. 11 Lines 57-59].  Because Marshak teaches an optimizing data placement based on workload, where workload is measured by response time, and response time is a function of cache hit or miss, Marshak teaches different access patterns (fast and slow) when data is not present in the cache.  Marshak [Col. 11 Lines 13-29]).  
In regards to (Currently Amended) Claim 22, the combination of Marshak and Nadathur discloses the method of claim 21, wherein backup volumes are maintained as thin provisioned volumes in which extents are allocated only when writing is needed (Marshak [Col. 20 Lines 4-9] teaches a thin storage device is a device having a certain capacity where storage is allocated in chunks or particularly sized portions as needed.  At any point in time only a fraction of the thin devices capacity may be actually allocated to physical storage.  Marshak and, wherein the thin provisioned volumes in the backup storage are logical volumes (Marshak [Col. 1 Lines 40-45, Col. 8 Lines 12-21] teaches host systems do not address disk drives of the storage system directly but, instead, access a plurality of logical disk units, logical devices, or logical volumes.) and corresponding physical storage is on physical volumes maintained in the tiered storage (Marshak [Col. 8 Lines 21-31] teaches one or more logical volumes reside on either a single physical drive or multiple drives where storage access is facilitated by host adapters, device adapters, and remote adapters.  This data storage environment defines multiple storage tiers in which each tier includes physical devices or drives.  Marshak [Col. 1 Lines 48-56].).  
In regards to (Currently Amended) Claim 23, the combination of Marshak and Nadathur discloses the system of claim 8, wherein the backup storage (Marshak [Col. 14 Lines 34-45] defines backup or archived data as data written to slower storage.) is a thin provisioned volume (Marshak [Col. 16 Lines 24-39; Fig. 5C, 5D] teaches a slow access physical device is thin provisioned by inclusion within a thin device table.) that is not host accessible (Marshak teaches backup storage that is thin provisioned, which is not host accessible, by separating host control from the storage devices by a device adapter.  Marshak [Col. 11 Lines 44-54] distinguishing between read and write operations from the DA (Device Adapter), a backend device, and the HA (Host Adapter), a front end device.  The operations of read and write, with respect to logical volume, thin device, and the like may be viewed as commands from the DA and characterized as a number of operations associated with the physical storage device.  Marshak [Col. 11 Lines 44-54].  These back end storage-centric operations are contrasted against host-centric HA requests.  Marshak [Col. 11 Lines 51-57].  Marshak [Col. 29 Lines 42-57] also teaches that a DA may service backend I/O requests independent from any host control.   while copying data from the production volume to a backup volume in a storage controller (Marshak [Col. 14 Lines 64-67] teaches the data devices, comprising the backup volume, are not directly usable by the hosts coupled to the storage array.  Therefore, any movement of data within and to the storage volumes is not host accessible.  Finally, Marshak [Col. 13 Lines 40-62] teaches a Fully Automoated Storage Tiering product that transpartenlty automates the movement, control, and placement of data within the storage system.  Marshak [Col. 14 Lines 45-54].  Therefore, the movement of data among tiers is outside the purview of the host.), wherein undo logs allow construction of backup copies of the production volume (Marshak [Col. 15 Lines 36-Fig. 5C, 5D] teaches tables, interpreted as undo logs, that are used to track device information.  The tables contain a speed indicator identifying whether the storage device is fast or slow.  Marshak [Col. 16 Lines 34-39].  Data that is not access frequently is moved to storage indicated as slow, thus constructing backup copies of the data in the slower storage.  Marshak [Col. 14 Lines 34-45].), wherein an access pattern of backup volume is different from the access pattern of a volume that is host accessible (Marshak [Col. 11 Lines 30-43] teaches response time for a storage device or volume, for a period of time, may be based on read and write operations directed to the storage device or volume.  If there is a cache hit and the requested data is in the cache, the command is not issued to the DA.  Marshak [Col. 11 Lines 51-57].  A command is issued to the DA to retrieve data from the physical drive only if there is a read miss.  Marshak [Col. 11 Lines 57-59].  Because Marshak teaches an optimizing data .  
In regards to (Currently Amended) Claim 24, discloses the system of claim 23, wherein backup volumes are maintained as thin provisioned volumes in which extents are allocated only when writing is needed (Marshak [Col. 20 Lines 4-9] teaches a thin storage device is a device having a certain capacity where storage is allocated in chunks or particularly sized portions as needed.  At any point in time only a fraction of the thin devices capacity may be actually allocated to physical storage.  Marshak [Col. 20 Lines 9-13].) and, wherein the thin provisioned volumes in the backup storage are logical volumes (Marshak [Col. 1 Lines 40-45, Col. 8 Lines 12-21] teaches host systems do not address disk drives of the storage system directly but, instead, access a plurality of logical disk units, logical devices, or logical volumes.) and corresponding physical storage is on physical volumes maintained in the tiered storage (Marshak [Col. 8 Lines 21-31] teaches one or more logical volumes reside on either a single physical drive or multiple drives where storage access is facilitated by host adapters, device adapters, and remote adapters.  This data storage environment defines multiple storage tiers in which each tier includes physical devices or drives.  Marshak [Col. 1 Lines 48-56].).  
In regards to (Currently Amended) Claim 25, the combination of Marshak and Nadathur discloses the computer program product of claim 15, wherein the backup storage (Marshak [Col. 14 Lines 34-45] defines backup or archived data as data written to slower storage.) is a thin provisioned volume (Marshak [Col. 16 Lines 24-39; Fig. 5C, 5D] teaches a slow access physical device is thin provisioned by inclusion within a thin device table.) that is not host accessible (Marshak teaches backup storage that is thin provisioned, which is not host  while copying data from the production volume to a backup volume in a storage controller (Marshak [Col. 14 Lines 64-67] teaches the data devices, comprising the backup volume, are not directly usable by the hosts coupled to the storage array.  Therefore, any movement of data within and to the storage volumes is not host accessible.  Finally, Marshak [Col. 13 Lines 40-62] teaches a Fully Automoated Storage Tiering product that transpartenlty automates the movement, control, and placement of data within the storage system.  Marshak [Col. 14 Lines 45-54].  Therefore, the movement of data among tiers is outside the purview of the host.), wherein undo logs allow construction of backup copies of the production volume (Marshak [Col. 15 Lines 36-Fig. 5C, 5D] teaches tables, interpreted as undo logs, that are used to track device information.  The tables contain a speed indicator identifying whether the storage device is fast or slow.  Marshak [Col. 16 Lines 34-39].  Data that is not access frequently is , wherein an access pattern of backup volume is different from the access pattern of a volume that is host accessible (Marshak [Col. 11 Lines 30-43] teaches response time for a storage device or volume, for a period of time, may be based on read and write operations directed to the storage device or volume.  If there is a cache hit and the requested data is in the cache, the command is not issued to the DA.  Marshak [Col. 11 Lines 51-57].  A command is issued to the DA to retrieve data from the physical drive only if there is a read miss.  Marshak [Col. 11 Lines 57-59].  Because Marshak teaches an optimizing data placement based on workload, where workload is measured by response time, and response time is a function of cache hit or miss, Marshak teaches different access patterns (fast and slow) when data is not present in the cache.  Marshak [Col. 11 Lines 13-29]).  In regards to (New) Claim 26, the combination of Marshak and Nadathur discloses the computer program product of claim 25, wherein backup volumes are maintained as thin provisioned volumes in which extents are allocated only when writing is needed (Marshak [Col. 20 Lines 4-9] teaches a thin storage device is a device having a certain capacity where storage is allocated in chunks or particularly sized portions as needed.  At any point in time only a fraction of the thin devices capacity may be actually allocated to physical storage.  Marshak [Col. 20 Lines 9-13].) and, wherein the thin provisioned volumes in the backup storage are logical volumes (Marshak [Col. 1 Lines 40-45, Col. 8 Lines 12-21] teaches host systems do not address disk drives of the storage system directly but, instead, access a plurality of logical disk units, logical devices, or logical volumes.) and corresponding physical storage is on physical volumes maintained in the tiered storage (Marshak [Col. 8 Lines 21-31] teaches one or more logical volumes reside on either a single physical drive or multiple drives where storage access is facilitated by host adapters, device .  
Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Marshak and Nadathur as applied to Claims 1, 8, and 15 above, and further in view of Feldman et al (US 2015/0106568 A1 hereinafter referred to as Feldman).
In regards to Claim 6, the combination of Marshak and Nadathur discloses the method of claim 1. 
the combination of Marshak and Nadathur does not teach wherein a plurality of point-in-time copies are maintained in a circular buffer, and wherein in response to deletion of an older point-in-time copy, extents are released and then new extents are allocated for writing. 
Feldman discloses wherein a plurality of point-in-time copies are maintained in a circular buffer, and wherein in response to deletion of an older point-in-time copy, extents are released and then new extents are allocated for writing (Feldman [0020-0022] teaches a circular buffer holding point in time copies where the circular buffer is loaded in monotonically increasing order.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of the combination of Marshak and Nadathur and Feldman, before the effective filing date of the claimed invention, to include Feldman’s circular buffer with the combination of Marshak and Nadathur’s method.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine the combination of Marshak and Nadathur with Feldman is to increase the speed and efficiency of access data storage devices.  Feldman [0002].
In regards to Claim 7, the combination of Marshak, Nadathur, and Feldman discloses the method of claim 6, wherein one or more point-in-time copies are deleted based on retention policies indicated for the one or more point-in-time copies (Marshak [Col. 1 Lines 65-67, Col. 20 21-33] teaches retention policies where certain point in time data is relocated to other tiers based on activity levels.).  
In regards to Claim 13, the combination of Marshak, Nadathur, and Feldman discloses the system of claim 8, wherein a plurality of point-in-time copies are maintained in a circular buffer, and wherein in response to deletion of an older point-in-time copy, extents are released and then new extents are allocated for writing (Feldman [0020-0022] teaches a circular buffer holding point in time copies where the circular buffer is loaded in monotonically increasing order.).  
The motivation to combine Marshak and Nadathur with Feldman, in regards to Claim 13, is the same as that for Claim 6.  
In regards to Claim 14, the combination of Marshak, Nadathur, and Feldman discloses the system of claim 13, wherein one or more point-in-time copies are deleted based on retention policies indicated for the one or more point-in-time copies (Marshak [Col. 1 Lines 65-67, Col. 20 21-33] teaches retention policies where certain point in time data is relocated to other tiers based on activity levels.).  
In regards to Claim 20, the combination of Marshak, Nadathur, and Feldman discloses the computer program product of claim 15, wherein a plurality of point-in-time copies are maintained in a circular buffer, wherein in response to deletion of an older point-in-time copy, extents are released and then new extents are allocated for writing (Feldman [0020-0022] teaches a circular buffer holding point in time copies where the circular buffer is loaded in , and wherein one or more point-in-time copies are deleted based on retention policies indicated for the one or more point-in-time copies (Marshak [Col. 1 Lines 65-67, Col. 20 21-33] teaches retention policies where certain point in time data is relocated to other tiers based on activity levels.).  
The motivation to combine Marshak and Nadathur with Feldman, in regards to Claim 20, is the same as that for Claim 6.  

Response to Arguments
 Applicant argues Claims 21-26 have been amended to overcome Examiner’s 35 U.S.C. 112 rejections.  Applicant’s argument is persuasive.  
Applicant argues the cited references fail to teach writes initially performed to the highest storage tier; writes performed to the highest storage tier demoted to a lower storage tier; and, reads performed from the lower tier.  Applicant’s argument is not persuasive.  The combination of Marshak and Nadathur does teach wherein writes of point-in-time copies of consistency groups (Nadathur [Col. 3 Lines 59-66] teaches datasets collected into read-only persistent point-in-time images (RPPIs) as point in time copies of a consistency group.  Nadathur’s dataset is interpreted as a consistency group.) are initially performed to the highest storage tier of the tiered storage (Marshak [Col. 2 Lines 2-6, Col. 13 Lines 35-37] teaches allocation of data to a first storage tier identified as a highest storage tier of the tiered storage.   Nadathur [Col. 7 Lines 5-7] teaches creating RPPIs on the primary volume at a high frequency to provide data protection.); wherein reads for data recovery are performed from the lower tier (Nadathur [Col. 1 Lines 56-67] teaches a storage server having the ability to create a read-only, persistent, point-in-time image (RPPI) of a dataset.  The creation of RPPI is to allow for the restoration of the dataset in the event of data corruption or data deletion.  Nadathur [Col. 1 Lines 60-62].  
Applicant argues Examiner’s statement in the prior office action that “Marshak [Col. 14 Lines 40-45] teaches that data, which is not expected to be accessed frequently, may be written to slower storage” does not teach or suggest the claim requirements.  Applicant’s argument is not persuasive.  Applicant’s argument takes the motiviation to combine the two reference out of context and also ignores the totality of the teachings of both references.  The combination of Marshak and Nadathur teaches moving data among storage tiers from a highest tier, which is a high performance tier, to a lower tier.  In addition, reads are performed from the lower tier.  A person having ordinary skill in the art would recognize that the movement of data from the highest tier to a next tear requires a read from the highest tier and write to the next tier.  Data cannot be moved without action from the processor moving the data among the tiers.  Therefore, although data must be written to the lower tier, the references still teach reading from the lower tier.  Nadathur [Col. 2 Lines 30-31, Col. 2 Lines 41-46, Col. 1 Lines 56-67].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on (571) 272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        
                                                                                                                                                                            
/MANO PADMANABHAN/Supervisory Patent Examiner, Art Unit 2138